DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-2, 4, 6, 9-11, 14-17, 19-20, 22 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/20/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
The declaration under 37 CFR 1.132 filed 2/01/2021 is sufficient to overcome the rejection of claims 1-2, 4, 6, 9-11, 14-17, 19-20, 22 and 25 based upon US 6,319,461 to Domi et al and US 2010/0116376 A1 to Huang et al.

Allowable Subject Matter
Claims 1-2, 4, 6, 9-12, 14-17, 19-20, 22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Instant claim 12 is directed to a process of using an allowable product and is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D WALCK/               Primary Examiner, Art Unit 1736